Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION On September 16, 2013, Perion Network Ltd. ("Perion") entered into an agreement with Conduit Ltd. ("Conduit") to legally acquire Conduit’s ClientConnect business, which includes its monetization and distribution platform for publishers and developers. On December 31, 2013, Conduit spun off its ClientConnect business to ClientConnect Ltd. ("ClientConnect"), a newly formed Israeli company owned by the Conduit shareholders and option holders in the same respective proportions as their holdings in Conduit. On January 2, 2014, ("Closing date"), Perion legally acquired all the outstanding shares of ClientConnect in exchange for 54,753,582 ordinary shares of Perion and issued 2,820,141 Perion options to ClientConnect’s option holders in exchange for their ClientConnect options. Upon the closing, Perion was owned 81% by the Conduit shareholders and option holders and 19% by the pre-closing Perion shareholders and option holders, on a fully diluted basis using the treasury stock method as defined in the agreement. The transaction has been accounted for as a reverse acquisition of Perion by ClientConnect in accordance with Accounting Standards Codification Topic 805, “Business Combinations,” using the acquisition method of accounting with ClientConnect as the accounting acquirer and Perion as the accounting acquiree (see note 2 below). Accordingly, ClientConnect will allocate the purchase price consideration to the tangible and intangible assets deemed acquired and liabilities deemed assumed from Perion, with the excess purchase price recorded as goodwill.Commencing in 2014, Perion's 2014 financial statements will include ClientConnect's comparative numbers, namely, consolidated balance sheets as of December31, 2013, and the related consolidated statements of income, comprehensive income, changes in shareholders' equity and cash flows for each of the two years in the period ended December31, 2013. The following Unaudited Pro Forma Condensed Combined Statements of Income for the year ended December31, 2013 combine the historical consolidated statements of income of Conduit's ClientConnect business and Perion giving effect to the acquisition as if it had been consummated on January 1, 2013. The following Unaudited Pro Forma Condensed Combined Balance Sheet combines the historical consolidated balance sheets of the ClientConnect business and Perion giving effect to the acquisition as if it had been consummated on December 31, 2013. The following Unaudited Pro Forma Condensed Combined Financial Information has been prepared in accordance with SEC RegulationS-X Article11. It is presented for illustrative purposes only and is not necessarily indicative of the combined operating results or financial position that would have occurred if the acquisition had been consummated on these dates and in accordance with the assumptions described herein, nor is it necessarily indicative of future results of operations or the financial position of the combined company. As of the date of this filing, management has not completed the detailed valuation studies necessary to determine the fair values of the Perion assets and liabilities, nor has it identified all adjustments necessary to conform Perion's accounting policies to ClientConnect's accounting policies. The purchase price consideration deemed to be given by ClientConnect to complete the acquisition was determined based on the trading price of the Perion shares on the closing date. Management has allocated the purchase price based on the preliminary estimated fair value of Perion's assets deemed acquired and liabilities deemed assumed based on preliminary valuation studies, due diligence and information presented in public filings. Accordingly, the unaudited pro forma purchase price allocation and related adjustments are preliminary and are subject to further adjustments as additional information becomes available and as additional valuations and analyses are completed. Once final valuations of the assets deemed acquired and liabilities deemed assumed from Perion will be completed, there may be increases or decreases in the fair value of Perion's assets and liabilities reflected in the Unaudited Pro Forma Condensed Combined Balance Sheet that may also impact the Unaudited Pro Forma Condensed Combined Statements of Income. There can be no assurance that such final fair values of the assets deemed acquired and liabilities deemed assumed from the reverse acquisition of Perion will not result in material changes. The following Unaudited Pro Forma Condensed Combined Financial Information has been developed from and should be read in conjunction with (i) the audited consolidated financial statements of ClientConnect for the year ended December31, 2013 included elsewhere in this report on Form 6-K, and(ii) the audited consolidated financial statements of Perion contained in its annual report on Form 20-F for the fiscal year ended December31, 2013, filed with the SEC on April 10, 2013. The following Unaudited Pro Forma Condensed Combined Statements of Income do not give effect to planned synergies and/or cost savings related to the acquisition. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET As of December 31, 2013 (U.S. dollars in thousands) Client Connect Perion Pro Forma Adjustments Note Combined pro forma Current Assets: Cash and cash equivalents $ $ $
